UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 653-6104 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act.[ ] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company.) [ ] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No The aggregate market value of voting stock held by non-affiliates of the registrant as of the last business day of the Company’s most recently completed second fiscal quarter, June 30, 2008, was $107,250,855. The number of shares of the registrant’s common stock, par value $1.00 per share, outstanding as of February 27, 2009 was 6,488,241. DOCUMENTS INCORPORATED BY REFERENCE: Part II incorporates certain information by reference to the registrant’s Annual Report to Shareholders for the fiscal year ended December 31, 2008 (the “Annual Report”). EXPLANATORY NOTE This Amendment No.1 on Form 10-K/A amends our Form 10-K for the year ended December 31, 2008, initially filed with the Securities and Exchange Commission on March 16, 2009 (the “original 2008 Form 10-K”).This Form 10-K/A includes information required by Part III of Form 10-K (Items 10, 11, 12, 13, and 14).Our original 2008 Form 10-K stated that information required by these Items would be incorporated by referenceto the Company’s definitive proxy statement for the 2009 Annual Meeting of Shareholders, which was to be filed with the Securities and Exchange Commission on or before April 30, 2009. This Form 10-K/A only amends and restates Items 10, 11, 12, 13, and 14 of Part III of the original 2008 Form 10-K.No other items in the original 2008 Form 10-K are amended hereby.This amendment does not change any previously reported financial results, modify or update disclosures in the original filing, or reflect events occurring after the date of the original filing.Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, new certifications of our principal executive officer and principal financial officer are being filed as exhibits to this Amendment No. 1 on Form 10-K/A. PENNSYLVANIA COMMERCE BANCORP, INC. FORM 10-K CROSS-REFERENCE INDEX Page Part I. Item 1. Business 1 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 13 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 (The information required by this item is incorporated by reference from the Company’s 2008 Annual Report.) Item 7A. Quantitative and Qualitative Disclosures about Market Risk 16 (The information required by this item is incorporated by reference from the Company’s 2008 Annual Report.) Item 8. Financial Statements and Supplementary Data 16 (The information required by this item is incorporated by reference from the Company’s 2008 Annual Report.) Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure (This item is omitted since it is not applicable) 16 Item 9A. Controls and Procedures 16 Item 9B. Other Information 19 Part III. Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 Item 14. Principal Accounting Fees and Services 44 Part IV. Item 15. Exhibits, Financial Statement Schedules 45 Signatures PartI. Item1.Business Forward-Looking Statements The Company may, from time to time, make written or oral “forward-looking statements”, including statements contained in the Company’s filings with the Securities and Exchange Commission (including the annual report on Form 10-K and the exhibits thereto), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions that are subject to significant risks and uncertainties and are subject to change based on various factors (some of which are beyond the
